UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a=cspaeerere maaan aoe saaeeemaencet z : | ¢[afre

UNITED STATES OF AMERICA '

15CRO623 (CM)

-against- : AMENDED ORDER

 

Antonio Hasan Brown

Defendant

HONORABLE COLLEEN MCMAHON, Chief United States District Judge:

It is hereby ORDERED that the Antonio Brown be released

forthwith pending a hearing on the outstanding Violation Petition.
Defendant is ordered to abide by the conditions of supervised release
imposed at the time of his sentence, modified today as follows:

(2)
is the subject of the pending violations, or with ANY member of
the victim’s family.

Defendant will be on home incarceration with Location
Monitoring by GPS at his mother’s residence. In light of the
COVID-19 pandemic, the defendant must remain at his mother’s
residence except to seek any necessary medical treatment, in
each instance with prior notice and approval by the Probation
Department. The defendant is to possess or have access to a
telephone that will allow video conferencing by the Probation
Department. Defendant is to report to the Probation Department
at 500 Pearl Street, 6th floor, following fourteen (14) days
of self-quarantine to have the GPS tracker affixed to his
ankle. He should contact USPO Lisa Faro (646-357-6600) to
coordinate his reporting instructions.

Defendant must have NO contact with the alleged victim that

The violation hearing will be held on May 20, 2020, at 10:30

Dated: New York, New York
APRIL 9, 2020

SQ ORDERED:

q id
Loi I Mtol

HONORABLE COLLEEN MCMAHON
Chief United States District Judge

 

 

 
